t c summary opinion united_states tax_court wing yiu kwan petitioner v commissioner of internal revenue respondent docket no 9761-00s filed date wing yiu kwan pro_se charlotte a mitchell for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure following concessions by the parties the issues remaining for decision are whether petitioner is entitled toa deduction for car and truck expenses in excess of that allowed by respondent in connection with a trade_or_business activity of petitioner known as partners travel whether petitioner is entitled to a depreciation sec_179 expense deduction in connection with partners travel in excess of that allowed by respondent whether petitioner is entitled to a dollar_figure deduction for travel meals and entertainment_expenses in connection with partners travel and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by petitioner conceded that he is not entitled to claim three dependency_exemptions totaling dollar_figure and that he failed to report dollar_figure in trade_or_business gross_receipts respondent conceded that petitioner is entitled to schedule c profit or loss from business deductions for rent or lease expenses of dollar_figure and utilities expenses of dollar_figure respondent also made partial concessions in connection with schedule c car and truck expenses and depreciation sec_179 expense deductions these concessions by respondent are detailed in the consideration of the relevant issues reference at the time the petition was filed petitioner's legal residence was san francisco california petitioner has a degree in electrical engineering from the university of california at berkeley during the year at issue petitioner was employed as an electrical engineer by the transportation department of the state of california known as caltrans at that time petitioner designed electrical lighting systems for california freeways at the time of trial petitioner was employed by caltrans as an inspector of electrical systems petitioner also conducted a trade_or_business activity during the year at issue known as partners travel partners under the partners name petitioner conducted three different types of business activities a travel agency a computer--assisted long-distance telecommunications service to provide customers with low rate phone calls from mainland china to the united_states and a silk import activity on his federal_income_tax return for petitioner reported wage income of dollar_figure from the state of california and claimed dependency_exemption deductions for two brothers one sister and one aunt totaling four dependency_exemptions petitioner also included with his return a schedule c profit or loss from business in connection with partners on this schedule c petitioner reported in pertinent part the following items of income and expense income gross_receipts sec_150 gross_income expenses car and truck s big_number depreciation sec_179 big_number rent or lease big_number travel big_number meals and entertainment utilities big_number ' petitioner reported meals and entertainment_expenses of dollar_figure but pursuant to sec_274 claimed a deduction for only dollar_figure of such expenses under sec_274 a deduction is allowable for only percent of meals and entertainment_expenses incurred after deducting various other schedule c expenses not at issue petitioner reported a net_loss from partners of dollar_figure in the notice_of_deficiency respondent disallowed three of the four dependency_exemption deductions and determined that petitioner failed to report gross_receipts of dollar_figure in connection with partners respondent also disallowed the following amounts of the schedule c expenses car and truck s big_number depreciation sec_179 big_number rent or lease big_number travel big_number meals and entertainment utilitie sec_180 respondent also determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations in the amount of dollar_figure petitioner conceded the adjustments to his dependency_exemption deductions and the schedule c gross_receipts respondent conceded the adjustments to petitioner's schedule c rent or lease expenses and utilities expenses as detailed below respondent made partial concessions with respect to the schedule c car and truck expenses and depreciation sec_179 expense deduction the first issue is whether petitioner is entitled toa deduction for car and truck expenses in excess of the amount allowed by respondent petitioner claimed schedule c car and truck expenses of dollar_figure for mileage during ie approximately big_number miles pincite cents per mile in the notice_of_deficiency respondent disallowed dollar_figure of the claimed amount however prior to trial respondent conceded that petitioner was entitled to deduct an additional dollar_figure for car and truck expenses thus the remaining amount of car and truck expenses in dispute is dollar_figure sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to qualify for the deduction an expense must be both ordinary and necessary within the meaning of sec_162 308_us_488 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed 292_us_435 moreover a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 income_tax regs under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate the amount allowable 39_f2d_540 2d cir in the case of travel_expenses however specifically including meals_and_lodging while away from home as well as in the case of entertainment_expenses and expenses with respect to listed the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which under certain circumstances places the burden of production on the secretary with respect to a taxpayer’s liability for taxes penalties and additions to tax in court proceedings arising in connection with examinations commencing after date the record is unclear as to whether the examination of petitioner's return commenced before or after date nevertheless the burden_of_proof with respect to the items of deficiency did not shift to respondent because petitioner did not provide substantiation and credible_evidence in connection therewith 116_tc_438 moreover respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec a property sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 imposes stringent substantiation requirements for deductions related to travel entertainment gifts and listed_property as defined in sec_280f passenger automobiles are listed_property under sec_280f sec_274 denies these deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift thus under sec_274 deductions for automobile expenses travel_expenses and meals and entertainment_expenses may not be estimated instead the taxpayer must provide adequate_records or corroborate testimony with other evidence the limited amount of evidence submitted by petitioner in support of the remaining disputed car and truck expenses is insufficient to satisfy the strict substantiation requirements of sec_274 accordingly on this record the court holds that petitioner is not entitled to deduct car and truck expenses in connection with partners in excess of the amount allowed by respondent the second issue is whether petitioner is entitled to a schedule c depreciation sec_179 expense deduction in excess of the amount allowed by respondent petitioner claimed a depreciation sec_179 expense deduction of dollar_figure on his return although not entirely clear from the record it appears that petitioner claimed the subject deduction in connection with or computers purchased for use in the travel agency activity of partners as well as for computer parts and related eguipment it appears that the cost of the computers totaled dollar_figure which exceeded the dollar_figure limitation for a sec_179 expense deduction for the year at issue thus petitioner claimed a sec_179 expense deduction of dollar_figure and claimed depreciation on the excess cost using the 5-year modified accelerated_cost_recovery_system macrs which resulted in a depreciation deduction of dollar_figure with respect to the excess cost petitioner also used the 7-year macrs to depreciate computer repair tools resulting in a depreciation deduction of dollar_figure these amounts totaled dollar_figure the depreciation sec_179 expense deduction claimed on petitioner's return see following discussion of sec_179 in the notice_of_deficiency respondent disallowed dollar_figure of the claimed deduction however prior to trial respondent conceded that petitioner was entitled to an additional dollar_figure depreciation deduction in connection with the computer repair tools this reduced the depreciation sec_179 expense deduction in dispute to dollar_figure sec_167 allows taxpayers a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income property becomes depreciable at the time it is placed_in_service 84_tc_739 affd on another issue 803_f2d_1572 11th cir clemente v commissioner tcmemo_1985_367 sec_1_167_a_-10 income_tax regs property is considered placed_in_service when it is ready and available for a specifically assigned function piggly wiggly s inc v commissioner supra williams v commissioner tcmemo_1987_308 sec_1_167_a_-11l e income_tax regs sec_179 allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year such property is placed_in_service within certain dollar limitations sec_179 an election under sec_179 must be made on the taxpayer's original return for the taxable_year or an amended_return filed timely sec_179 b sec_1_179-5 income -- - tax regs once made this election may not be revoked except with the consent of the secretary sec_179 accord sec_1_179-5 income_tax regs moreover the taxpayer shall maintain records that permit specific identification of each piece of sec_179 property and reflect how and from whom such property was acquired and when such property was placed_in_service sec_1_179-5 income_tax regs the expense deduction under sec_179 for any_tax year shall not exceed the aggregate amount of taxable_income of the taxpayer for such taxable_year which is derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year however any amount so disallowed may be carried forward to later taxable years sec_179 a and b taxable_income derived from a trade_or_business is computed without taking into account any deduction allowable under sec_179 sec_179 c additionally for the allowable deduction under sec_179 was limited to dollar_figure sec_179 petitioner presented no documentary_evidence to prove the purchase identity or cost of the computers and other related equipment for which he claimed a depreciation sec_179 expense deduction for moreover petitioner had no taxable_income from a trade_or_business for the year at issue because his allowable trade_or_business_expenses not including the sec_179 expense deduction far exceeded his trade_or_business income therefore petitioner is not entitled to any sec_179 expense deduction for sec_179 a additionally petitioner failed to produce any evidence to substantiate his entitlement to a depreciation deduction greater than that allowed by respondent in the notice_of_deficiency and conceded by respondent prior to trial accordingly the court holds that petitioner is not entitled to a depreciation sec_179 expense deduction in connection with partners in excess of the amount allowed by respondent the third issue is whether petitioner is entitled toa dollar_figure deduction for travel meals and entertainment_expenses in connection with partners on schedule c petitioner claimed travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure because sec_274 limits a deduction for meals and entertainment to percent of expenses_incurred petitioner claimed deductions of dollar_figure for travel and dollar_figure for meals and entertainment totaling dollar_figure petitioner contends that these expenses were incurred in connection with two trips to china during respondent disallowed this deduction in full as stated previously expenses for travel meals and entertainment are subject_to the strict substantiation requirements of sec_274 moreover sec_1_162-2 income_tax regs provides that if travel_expenses are incurred for both business and other purposes such expenses are deductible only if the travel is primarily related to the taxpayer's trade_or_business if a trip is primarily personal in nature expenses_incurred are not deductible even if the taxpayer engaged in some business activities at the destination id whether travel is related primarily to the taxpayer's trade_or_business or iss primarily personal is a question of fact sec_1_162-2 income_tax regs see also 82_tc_686 the amount of time during the period of the trip that is devoted to personal activity compared to the amount of time devoted to activities directly relating to the taxpayer's trade_or_business is an important factor in determining whether the trip is primarily personal sec_1_162-2 income_tax regs the taxpayer must prove that the trip was primarily related to the trade_or_business rule a petitioner submitted no documentary_evidence to support the claimed deduction for travel meals and entertainment_expenses petitioner admitted that he both conducted business and visited family on his trips to china the evidence submitted by petitioner in support of the travel meals and entertainment_expenses is insufficient to satisfy the strict substantiation requirements of sec_274 furthermore the court is not satisfied that petitioner's trips to china were primarily related to his trade_or_business rather than primarily personal in nature accordingly on this record the court holds that petitioner is not entitled to the schedule c deduction for travel meals and entertainment_expenses the final issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances and includes any failure to keep adequate books_and_records or to substantiate items properly 85_tc_934 sec_1 b income_tax regs however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1 b income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant drummond v commissioner tcmemo_1997_71 the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 in the notice_of_deficiency respondent applied the sec_6662 penalty to all adjustments with the exception of the adjustments to petitioner's dependency_exemptions and schedule c gross_receipts the underpayment upon which the penalty was computed resulted from respondent's partial_disallowance of petitioner's claimed schedule c car and truck expenses depreciation sec_179 expense deduction rent or lease expenses and utilities expenses along with respondent's total -- - disallowance of the claimed travel meals and entertainment_expenses as discussed above respondent conceded in full the adjustments to petitioner's claimed rent or lease expenses and utilities expenses respondent also conceded dollar_figure of the adjustment to petitioner's claimed car and truck expenses and dollar_figure of the adjustment to petitioner's claimed depreciation sec_179 expense deduction the remaining adjustments in the notice_of_deficiency to petitioner's claimed car and truck expenses depreciation sec_179 expense deduction and travel meals and entertainment_expenses have been sustained by the court petitioner's evidence fell short of what was required to allow the bulk of the claimed car and truck expenses and depreciation sec_179 expense deduction or any of the claimed travel meals and entertainment_expenses furthermore petitioner presented no evidence to show that he used due care in claiming the disputed items on his return that were subsequently adjusted in the notice_of_deficiency and sustained by this court in favor of respondent nor did petitioner present evidence to show that he had reasonable_cause to claim such items petitioner failed to maintain adequate books_and_records to support the majority of the costs and deductions at issue herein therefore the court finds that petitioner negligently or intentionally disregarded rules or regulations with regard to the adjustments in the notice of -- - deficiency that were sustained by this court accordingly the accuracy-related_penalty under sec_6662 1s sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
